—In a consolidated action, inter alia, to recover damages for medical malpractice and wrongful death, the defendants appeal from an order of the Supreme Court, Kings County (Levine, J.), dated September 29, 1999, which granted the plaintiffs’ motion to restore the action to the trial calendar.
*250Ordered that the order is affirmed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
In light of this Court’s opinion and order in Basetti v Nour (287 AD2d 126), the plaintiffs’ timely motion to restore this consolidated action to the trial calendar was properly granted (see also, Lopez v Imperial Delivery Serv., 282 AD2d 190).
The parties’ remaining contentions are without merit. Ritter, J. P., S. Miller, Luciano and Crane, JJ., concur.